90 Mich. App. 748 (1979)
282 N.W.2d 464
McFADDEN
v.
DOWNRIVER AREA NARCOTICS ORGANIZATION
Docket No. 78-84.
Michigan Court of Appeals.
Decided June 19, 1979.
William R. McFadden, for plaintiffs.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and E. David Brockman, Assistant Attorney General, for defendants on appeal.
Before: ALLEN, P.J., and R.M. MAHER and J.E. TOWNSEND,[*] JJ.
J.E. TOWNSEND, J.
This cause arises out of a jeopardy tax assessment and seizure of moneys. Plaintiffs McFadden and McDaniel appeal from an order of the Wayne County Circuit Court issued December 21, 1977, which dismissed plaintiffs' complaint. Plaintiffs' complaint sought the return of $5,800, initially confiscated from plaintiff McDaniel following his arrest by the Downriver Area Narcotics Organization, and later seized by defendant Michigan Department of Treasury pursuant to a jeopardy tax assessment and levy against plaintiff McDaniel. Plaintiff McFadden, an attorney at law, claimed ownership of such money by *750 transfer from plaintiff McDaniel as a "retainer fee" in the criminal case against plaintiff McDaniel.
At the show cause hearing on September 2, 1977, the circuit judge precluded oral argument and denied plaintiff attorney's request for an evidentiary hearing.
The circuit judge issued an opinion on October 26, 1977, which cited Craig v Detroit Police Dep't, 397 Mich. 185; 243 NW2d 236 (1976), and acknowledged that the taxpayer was entitled to a post-seizure hearing before the circuit court. The opinion recognized that plaintiffs had the burden of proof, and stated that "plaintiff offered no proofs" and found that plaintiff "has not met his burden of pleading and proving" his claims.
On December 21, 1977, the circuit judge entered an order dismissing plaintiffs' complaint and petition for order to show cause, which recited that the court "found that the plaintiffs have failed to meet their burden of proof".
It is apparent that the circuit court interpreted Craig, supra, as not mandating an evidentiary hearing. We disagree.
The decision in Craig mandates a "prompt post-seizure hearing into the factual basis for the assessment". (Emphasis supplied.) Id. at 190.
The Supreme Court, by placing the burden of proof on the taxpayer in the post-seizure hearing (Id. at 195), necessarily assumes the opportunity for the taxpayer to introduce proofs at such hearing on the relevant issues.
Procedural due process, as a basic constitutional right, requires an evidentiary hearing to determine whether there has been a deprivation of property without due process of law. For example, see Detroit & Northern Savings & Loan Ass'n v *751 Woodworth, 54 Mich. App. 517, 221 NW2d 190 (1974), recognizing the right to introduce evidence at a claim and delivery show cause hearing.
The reference in the Craig case to "disclosure by affidavit" (Craig, supra, at 195) is concerned merely with prehearing discovery, and does not deny a taxpayer the right to introduce evidence at the hearing.
A basic issue in this case not faced or decided by the Supreme Court in the Craig case is the right of a third party to an evidentiary hearing on his claim that he, and not the taxpayer, owned the property seized for the tax obligation, and that, as a third-party owner, he has prior and superior rights to such property which deserve protection.
Surely, the owner of personal property seized for another's taxes while in the custody of someone other than the owner, whether such property be money, a motor vehicle, or whatever, may seek to establish his ownership, and his right to immediate possession thereof, at a prompt post-seizure hearing in circuit court.
The seizure of property owned by someone other than the taxpayer in question, if such is the fact, is an invalid and illegal act which may be challenged forthwith in the circuit court.
Reversed and remanded for an evidentiary hearing on plaintiffs' complaint in the Wayne County Circuit Court.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.